                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

                                         )
Michael Bruce Rawl,                      )      Civil Action No. 2:20-cv-03955-BHH
                                         )
                    Plaintiff,           )
                                         )
v.                                       )
                                                CONSENT ORDER OF DISMISSAL WITH
                                         )
                                                PREJUDICE AS TO BAYVIEW FARMS, A
Dick's Sporting Goods, Inc.; Primal )
                                                          PARTNERSHIP
Vantage Company, Inc.; Tahsin Industrial )
Corp. USA; Bayview Plantation LLC; and )
Bayview Farms, A Partnership,            )
                                         )
                    Defendants.          )
                                         )


       It appearing that the Plaintiff consents to a dismissal of Bayview Farms, A Partnership,

now, therefore, upon motion of Kevin W. Mims and W. Chase McNair, Attorneys for Bayview

Farms, a Partnership, and with the consent of David Yarborough, Perry M. Buckner, Jr.,

Reynolds H. Blankenship, Jr., and Liam D. Duffy, Attorneys for Plaintiff; Andrew S. Halio,

Attorney for Bayview Plantation, LLC, and Rebecca Laffitte, J. Michael Montgomery, Vordman

Carlisle Traywick, III, Rachel M. Hutchins, Milton S. Karfis and Ellisse S. Thompson, Attorneys

for Dick’s Sporting Goods, Inc.; Primary Vantage Company, Inc.; and Tahsin Industrial Corp.,

USA, it is

       ORDERED that this action is hereby ended and dismissed with prejudice as to Defendant

Bayview Farms, A Partnership.

                                            s/ Bruce Howe Hendricks
                                           ___________________________________
                                           HONORABLE BRUCE HOWE HENDRICKS
                                           UNITED STATES DISTRICT JUDGE

      30
June _____, 2021
Charleston, South Carolina
WE SO MOVE                                       WE CONSENT

s/ Chase McNair                                  s/ David Yarborough
LUZURIAGA MIMS, LLP                              YARBOROUGH APPLEGATE, LLC
Kevin W. Mims ID No. 07883                       David B. Yarborough ID No. 7336
W. Chase McNair ID No. 10504                     Perry M. Buckner, Jr. ID No. 11298
1156 King Street                                 Liam D. Duffy ID No. 12249
Charleston, SC 29403                             Reynolds H. Blankenship, Jr. ID No. 9886
(843) 410.4713                                   291 East Bay Street, Floor 2
kmims@lmlawllp.com                               Charleston, SC 29401
cmcnair@lmlawllp.com                             (843) 972-0150
                                                 david@yarboroughapplegate.com
Attorneys for Defendant Bayview Farms, A         perry@yarboroughapplegate.com
Partnership                                      liam@yarboroughapplegate.com
                                                 reynolds@yarboroughapplegate.com

                                                 Attorneys for Plaintiff Michael Bruce Rawl


WE CONSENT                                       WE CONSENT

s/ Milton Karfis                                 s/ Rebecca Laffitte
CLARK HILL PLC                                   ROBINSON RAY STEPP & LAFFITTE, LLC
Milton S. Karfis (pro hac vice filed)            Rebecca Laffitte ID No. 1036
Ellisse S. Thompson (pro hac vice filed)         Rachel M. Hutchens ID No. 12696
151 South Old Woodward Avenue Suite 200          John M. Montgomery ID No. 10290
Birmingham, Michigan 48009                       Vordman Carlisle Traywick, III ID No. 12483
(313) 965-8804                                   1310 Gadsden Street
mkarfis@clarkhill.com                            Columbia, SC 29201
ethompson@clarkhill.com                          (803) 929-1400
                                                 rlaffitte@robinsongray.com
Attorneys for Defendants Dick’s Sporting         rhutchens@robinsongray.com
Goods, Inc.; Primal Vantage Company, Inc.;       mmontgomery@robinsongray.com
and Tahsin Industrial Corp., USA                 ltraywick@robinsongray.com

                                                 Attorneys for Defendants Dick’s Sporting
                                                 Goods, Inc.; Primal Vantage Company, Inc.;
                                                 and Tahsin Industrial Corp., USA




                                             2
